Citation Nr: 0836515	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic head trauma 
residuals.  

2.  Entitlement to service connection for a chronic headache 
disorder.  

3.  Entitlement to service connection for a chronic disorder 
manifested by dizziness.  

4.  Entitlement to service connection for a chronic right 
knee disorder to include trauma residuals.  

5.  Entitlement to special monthly compensation at the 
housebound rate.  

6.  Entitlement to special monthly pension at the housebound 
rate. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1966 to April 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, established service connection for a right knee 
laceration scar and assigned a noncompensable initial 
evaluation for that disability; denied service connection for 
chronic head trauma residuals, a chronic headache disorder, a 
chronic disorder manifested by dizziness, a chronic right 
knee disorder to include trauma residuals and pain, a chronic 
left knee disorder, a chronic arthritic disorder, and a 
chronic sinus disorder to include sinusitis; and denied 
special monthly pension based on the need for regular aid and 
attendance or at the housebound rate.  In September 2005, the 
RO denied special monthly compensation based on the need for 
regular aid and attendance or at the housebound rate.  In 
April 2007, the Board denied service connection for a chronic 
left knee disorder, a chronic arthritic disorder, and chronic 
sinusitis; denied special monthly compensation based on the 
need for regular aid and attendance; denied special monthly 
pension based on the need for regular aid and attendance; and 
remanded the issues of service connection for chronic head 
trauma residuals, a chronic headache disorder, a chronic 
disorder manifested by dizziness, and a chronic right knee 
disorder to include trauma residuals; special monthly 
compensation based at the housebound rate; and special 
monthly pension at the housebound rate to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

A September 2007 written statement from Roger J. Simpson, 
M.D., relates that the veteran was his patient.  Dr. Simpson 
stated that the veteran sustained a chronic head injury 
during active service and manifested chronic residuals of 
that injury including a deviated nasal septum, nasal fracture 
residuals, sinus pathway fracture residuals, sinusitis, 
headaches, and dizziness.  The physician noted further that 
the veteran's recurrent lymphoma had been precipitated by his 
inservice chemical exposure.  Clinical documentation 
associated with Dr. Simpson's treatment of the veteran is not 
of record.  Such private treatment records could be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The report of a June 2007 VA examination for compensation 
purposes conveys that the examiner was unable to advance an 
opinion as to the relationship between the veteran's head 
trauma in service and his claimed chronic headaches and 
dizziness without resorting to speculation.  The examiner 
opined that:

There are also other contributing factors 
to these headaches and dizziness, and 
many of these are the medical problems 
that he has and has had, including 
treatment for non-Hodgkin's lymphoma and 
other medical issues over time, which all 
came (sic) easily play into headaches and 
dizziness.  Therefore, any comments about 
current headaches and dizziness over time 
secondary to and specifically due to a 
closed head injury from almost 40 years 
ago would be resorting to speculation.  

In June 2007, the veteran submitted an application to reopen 
his claims of entitlement to service connection for chronic 
sinusitis, perianal abscess and fistula residuals, and 
hemorrhoids.  In November 2007, the veteran submitted a claim 
of entitlement to service connection for lymphoma.  The Board 
finds that the issue of entitlement to service connection for 
lymphoma is inextricably intertwined with the certified 
issues of service connection for a chronic headache disorder 
and a chronic disorder manifested by dizziness given the VA 
examiner's June 2007 opinion.  The issues of whether new and 
material evidence has been received to reopen the veteran's 
claims of entitlement to service connection for chronic 
sinusitis, perianal abscess and fistula residuals, and 
hemorrhoids and service connection for lymphoma are 
inextricably intertwined with the certified issues of special 
monthly compensation at the housebound rate and special 
monthly pension at the housebound rate given that those 
issues required an accurate assessment of the veteran's 
service-connected disabilities.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

A May 2005 written statement from the veteran indicates that 
he was "now in receipt of [Social Security Administration 
(SSA) disability benefits]."  The evidence considered by the 
SSA in granting the veteran's benefits is not of record.  The 
VA's duty to assist the veteran includes an obligation to 
obtain SSA records.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his claimed chronic head 
injury residuals, headaches, dizziness, 
and right knee injury residuals, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Roger J. Simpson, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the claims file.  

2.  Then contact the SSA and request that 
it provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award or the denial 
thereof for incorporation into the 
record.  

3.  Then adjudicate the issues of 
entitlement to service connection for 
lymphoma, and whether new and material 
evidence has been received to reopen the 
veteran's claims of entitlement to 
service connection for chronic sinusitis, 
perianal abscess and fistula residuals, 
and hemorrhoids.  The veteran and his 
attorney should be informed in writing of 
the resulting decision and his appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and timely receipt of a substantive 
appeal as to the issues.  

4.  Then readjudicate the issues of 
entitlement to service connection for 
chronic head trauma residuals, a chronic 
headache disorder, a chronic disorder 
manifested by dizziness, and a chronic 
right knee disorder to include trauma 
residuals; as well as entitlement to 
special monthly compensation at the 
housebound rate; and special monthly 
pension at the housebound rate.  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

